DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As claims 21 and 31, The specification does not disclose a method and system for rejecting the incoming call via the proxy device if the first handset device or the second handset device is currently engaged on a pre-existing VOPN call using the proxy device. The specification at Par. [0021-0022] does not disclose a second incoming call at the proxy and determining if the call should be rejected if the first handset device or the second handset device is currently engaged on a pre-existing VOPN call using the proxy device.
As claim 22, The specification does not disclose a method and system for deactivating the second handset device from receiving another incoming call via the VOPN calling software application to prevent it from receiving a call, if the first handset device is currently engaged on the VOPN call.  The specification at Par. 0022 only discloses a method and system for preventing the deactivated phone from establishing a connection with proxy.  Therefore, it does not disclose a method and system for deactivating the second handset device from receiving another incoming call via the VOPN calling software application to prevent it from receiving another call and send out a rejection message.
As claim 40, The specification does not disclose a method and system for rejecting the incoming call via the proxy device if one of the first handset device or the
second handset device is currently engaged on a pre-existing VOPN call using the proxy device and the other of the first handset device or the second handset device is deactivated. The specification at Par. [0021-0022, 0026] does not disclose a method and system for rejecting the incoming call via the proxy device if one of the first handset device or the second handset device is currently engaged on a pre-existing VOPN call using the proxy device and the other of the first handset device or the second handset device is deactivated.
Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive.
In response to pages 6-7, the applicant states that the limitation of claims 21 and 31 is implicitly disclosed, referencing Par. 0022, 0025 and Fig 2.  The examiner respectfully disagrees with applicant. 
Specifically, there is a clear distinction between the claimed limitation “rejecting” and the use of deactivating in the specification. According to Fig 2, steps 202 and 204, the proxy which receives an incoming call for one of the phones determines if said one of the phones is available or not, if yes then ring the phone/s.  If proxy receives an answer (step 206- YES) then deactivating the other phone/s in order to prevent them from establishing a connection with proxy in order to setup outgoing call.  After the answer phone hang up, then the proxy resets in order to the phones can receive a new incoming and set up an outgoing call. However, Deactivation only happens after the proxy ANSWER is YES. 
A rejection as stated in the claim implies that calling would be aware that calling is being rejected via signaling channel from proxy device. In applicant’s claimed scenario, the phone can ring indefinitely, the calling would not be aware the call is being rejected [See specification of application par. 0026]. 
So, the specification does not disclose after deactivating the not answer phones, the proxy will reject a new incoming call from another calling because the deactivated not answer phone function used to prevent them from connecting to proxy is different from rejecting a new incoming call if one of phones answer the incoming call and other phones are deactivated after one of phones answer the called [See specification of application par. 0026]. 
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hardy [USP 2004/0160947] discloses a method and system comprising agent which includes a call admission control for controlling incoming based on the bandwidth of the system.
Stevens [US 2012/0201239] discloses a method and system comprising receiving incoming call [Fig 4, Ref 410], determine if VOIP phones available [Fig 4, Ref 412], if none of them available then return busy signal [Fig 4, Ref 414], if one or more available then forward the incoming one or more available [Fig 4, Ref 418].
Badar [US 2018/0352013] discloses a method and system for receiving incoming calls at IMS which sends invite message to the user devices such as packet switched UA, table UA and other UA wherein when the packet switched UA send a busy signal to server which send cancel message to the other UA. 
Meghani [US 2013/0163582] discloses a method and system comprising a call admission control based on the threshold.
	Nonaka [US 2008/0253360] discloses a method and system comprising a function for prohibiting the other phones does not answer the call from initiating an outgoing call.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414